Citation Nr: 0607436	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for status post venous thrombosis of the right 
calf.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from April 1982 to 
April 1986.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran was present at a Board hearing held at the RO in 
September 2005.  A transcript (T) of the hearing has been 
associated with the claims file.


FINDING OF FACT

Status post venous thrombosis of the right calf 
manifestations consist of intermittent swelling and weakness 
and require rest for relief after prolonged standing or 
walking, medical management requires the continuous use of 
anticoagulant medication.   


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for status post 
venous thrombosis of the right calf have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.21, 4.104, Diagnostic Code 7121 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA requires that VA notify the claimant and 
the claimant's representative of any information and medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant as to which evidence the claimant must 
supply and which evidence VA will obtain on his or her 
behalf, and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the December 2003 rating decision, the May 
2004 statement of the case, and the December 2004 
supplemental statement of the case apprised the veteran of 
the information and evidence needed to substantiate his claim 
and the reasons and bases for VA's decision.  Furthermore, 
these documents outline the specific evidence that was 
considered when the determinations were made.  In addition, 
an October 2003 letter from the RO informed the veteran of 
the provisions of the VCAA and advised him to identify any 
evidence in support of his claim.  

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase.  The VCAA letter specifically informed him that VA 
would obtain pertinent federal records.  He was informed that 
VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio, supra.  Although the statement of the case 
contained only the rating criteria for intermittent 
claudication which were removed from the rating scheme for 
cardiovascular disorders in January 1998, the Board finds 
that the record supports an increased rating and thus the 
omission of the current criteria is harmless.  In any event, 
a claimant may be charged with notice of material published 
in the Federal Register, and the Board is obligated to 
consider all applicable provisions of the law or regulations.  
See Arnesen v. Brown, 8 Vet. App. 432, 440 (1995); 
38 U.S.C.A. § 7104(a).

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication in the claims and as a result the 
timing of the notice does comply with the express 
requirements of the law as discussed in Pelegrini.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the appellant 
had identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.  The VCAA notice did contain language that 
invited the veteran to submit evidence he felt would support 
his claim.  Thus the Board finds that the appellant did have 
actual notice of the obligation to submit all relevant 
evidence to VA.  In the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  The Board concludes 
that the due process requirements concerning the veteran's 
appeal have been fulfilled in this case.  He has had ample 
opportunity to effectively participate in the development of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent needed to support an 
informed decision on the current record.  The veteran 
received a VA examination, and VA and private treatment 
records were obtained.  The veteran also testified at a Board 
hearing.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA's duty to assist the veteran 
in the development of the claim has been satisfied and the 
Board will turn to a discussion of the issue on the merits.


Analysis

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the claimant's medical condition proximate to the 
time of filing the claim is the issue before the Board on an 
appeal arising from such a claim, unless the claimant asserts 
that the disability has subsequently increased in severity. 
However, where as here, a claimant asserts to the Board that 
there has been a further increase in the severity of his 
disability subsequent to the regional office decision, and 
there is acceptable medical evidence of his current 
disability level the Board is not required to remand the 
issue for additional evidentiary development, including a new 
examination.  See 38 C.F.R. § 3.326.  VAOPGCPREC 11-95.

The record shows the RO decision in April 1987 rated the 
veteran's deep vein thrombosis disability of the right leg 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7116 (Claudication, intermittent).  He filed the claim for 
increase in August 2003, several years after VA amended the 
rating schedule for cardiovascular disorders which removed 
Diagnostic Code 7116 from the rating schedule.  VA explained 
that Diagnostic Code 7116 was removed because it was a 
symptom of disease rather than a disease.  The amended rating 
scheme was effective in January 1998.  See 62 Fed. Reg. 
65,207, 65,217 (Dec. 11, 1997).  Since the veteran's claim 
for increase was not pending at the time the amended 
provisions were effective, there is no need to determine 
whether the amended regulation is more favorable to the 
claimant.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996).  See also 
VAOPGCPREC 3-2000 and 7-2003 and Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

However, the rating schedule provides that when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. §§ 4.20, 4.21.  An evaluation of the 
level of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

The Board finds that the criteria for post-phlebitic syndrome 
of any etiology are an appropriate for rating the veteran's 
disability in view of its close relationship in anatomy and 
symptomatology.  The rating scheme provides the following 
interval ratings: 100 percent with massive board-like edema 
with constant pain at rest.  60 percent with persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  40 percent with persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  20 percent with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  10 percent 
with intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  0 
percent, asymptomatic palpable or visible varicose veins.   
38 C.F.R. § 4.104, Diagnostic Code 7121, effective January 
12, 1998.

After applying the rating scheme liberally to the evidence of 
record, the Board finds that the veteran's symptoms more 
nearly approximate the 10 percent evaluation.  Clearly, his 
disability is not asymptomatic as it requires ongoing use of 
anticoagulants.  At the VA examination in October 2003 he 
described occasional weakness and swelling and the examiner 
noted the right calf was slightly larger than the left, but 
there was no evidence of ulceration or bruising and the 
venous system study was negative.  Contemporaneous private 
reports noted no calf tenderness and the VA clinical records 
showed he restarted Coumadin therapy in January 2003 and he 
denied bleeding from any orifice or bruising.  His hearing 
testimony reported increased swelling, coldness and numbness 
in the extremity.  He reported weekly swelling episodes, 
persistent pain and that his leg worsened with extensive 
walking or standing.  He stated the leg tired easily and that 
he would have to extend the leg when seated and lay down 
daily for leg pain (T 4-5, 7-11, 14).  He does not 
demonstrate objectively or report through his testimony that 
he has persistent edema of the right lower extremity.  He is 
deemed credible in his description of symptoms that appear 
consistent with intermittent edema of extremity and aching 
and fatigue in the right leg after prolonged standing or 
walking, which are relieved by elevation of the extremity.  

The benefit of the doubt rule is applicable where, as here, 
the evidence does not preponderate against the claim for 
increase.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 10 percent disability evaluation for status 
post venous thrombosis of the right calf is granted, subject 
to the regulations governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


